Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISAACSON et al.: US-20160379298-A1.
As per claim 1, ISAACSON et al. teaches an information management system, comprising: a payment information confirmation device configured to be connected to a cryptocurrency system management terminal managing a cryptocurrency system via a network, and configured to extract transaction information containing address information of an account of a vendor in the cryptocurrency system, and generate and transmit payment confirmation information containing at least a remittance amount from extracted transaction information ([0121, [0209]-[0211] and [0289]-[0308]); and a register device configured to be connected to the payment information confirmation device, and configured to receive the payment confirmation information from the payment information confirmation device, display the received payment confirmation information, convert a currency unit of an input transaction amount into a cryptocurrency unit payment amount of a currency unit in the cryptocurrency system, generate a two-dimensional code in which the cryptocurrency unit payment amount and the address information are recorded, and display the generated two-dimensional code ([0121, [0209]-[0211] and [0209]-[0308]).  
As per claim 2, ISAACSON et al. teaches the information management system according to claim 1 described above.   ISAACSON et al. teaches wherein the register device includes at least one memory storing instructions; and at least one processor connected to the at least one memory and configured to execute the instructions to  ([0130], and [0207]-[0308]): input accounting information containing at least a price of an item which a user purchases  ([0207] -[0213] and [0289]-[0308]); store conversion rate information for a currency unit used for the accounting information and a cryptocurrency in the cryptocurrency system ([0207] -[0213] and[0289]-[0308]);  store the address information ([0207] -[0213] and[0289]-[0308]); covert a currency unit used in the accounting information into a currency unit in the cryptocurrency system, based on the conversion rate information, determine the cryptocurrency unit payment amount, generate the two-dimensional code in which the determined cryptocurrency unit payment amount and the address information stored in the register device are recorded; and display the generated two-dimensional code  ([0121, [0209]-[0211] and [0209]-[0308]).
As per claim 3, ISAACSON et al. teaches the information management system according to claim 2 described above.   ISAACSON et al. teaches wherein the payment information confirmation device includes at least one memory storing instructions  ([0121, [0209]-[0211] and [0209]-[0308]); and at least one processor connected to the at least one memory and configured to execute the instructions to: store the address information; extract the transaction information for the vendor, based on the address information stored in the payment information confirmation device  ([0121, [0209]-[0211] and [0209]-[0308]).; and generate the payment confirmation information containing at least a remittance amount from the extracted transaction information, and transmit the generated payment confirmation information to the register device, and the least one processor included in the register device is configured to execute the instruction to  receive the payment confirmation information containing a confirmation result of payment by the cryptocurrency, from the payment information confirmation device  ([0121, [0209]-[0211] and [0209]-[0308])..  
As per claim 4, ISAACSON et al. teaches the information management system according to claim 3 described above.   ISAACSON et al. teaches wherein the least one processor included in the payment information confirmation device is configured to execute the instructions to: extract a generation date and time of the transaction information from the transaction information, and cause the payment confirmation information to contain the generation date and time of the extracted transaction information ([0121, [0209]-[0211] and [0209]-[0308]).
As per claim 5, ISAACSON et al. teaches the information management system according to claim 4 described above.   ISAACSON et al. teaches wherein the least one processor included in the payment information confirmation device is configured to execute the instructions to: extract an identifier of the transaction information from the transaction information, and cause the payment confirmation information to contain the identifier of the extracted transaction information ([0121, [0209]-[0211] and [0209]-[0308]). 
As per claim 6, ISAACSON et al. teaches the information management system according to claim 5 described above.   ISAACSON et al. teaches wherein the payment information confirmation device is configured to execute the instructions to extract the transaction information, based on any of a generation date and time of the transaction information and the identifier of the transaction information ([0121, [0209]-[0211] and [0209]-[0308]).   
As per claim 7, ISAACSON et al. teaches the information management system according to claim 3 described above.   ISAACSON et al. teaches further comprising a plurality of the register devices, wherein at least one of the register devices is configured to store register identification information for identifying the register device, and generate the two-dimensional code in which the register identification information is recorded in addition to the cryptocurrency unit payment amount and the address information ([0121, [0209]-[0211] and [0209]-[0308]).   
As per claim 8, ISAACSON et al. teaches the information management system according to claim 7 described above.   ISAACSON et al. teaches wherein the payment information confirmation device is configured to store a register address for communicating with the register device corresponding to the register identification information, and select the register device to which the payment confirmation information is transmitted, based on the register identification information contained in the extracted transaction ([0121, [0209]-[0211] and [0209]-[0308]).  
As per claim 9, otherwise styled as method claim, is equivalent to claim 1.  Please see claim 1 rejection described above.
As per claim 10, otherwise styled as method claim, is equivalent to claim 1.  Please see claim 1 rejection described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697